Citation Nr: 1116858	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, a video conference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  


FINDINGS OF FACT

1.  There is a lack of credible evidence that the current diagnosis of chondromalacia of the right knee had its onset in service.  

2.  There is a lack of competent evidence that the Veteran has a left knee disability.  


CONCLUSIONS OF LAW

1.  Chondromalacia of the right knee was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in pre-rating correspondence dated June 2007 of the information and evidence needed to substantiate and complete his claim, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  The Veteran had indicated he had received treatment at two private facilities.  VA wrote to both facilities and requested the records.  Both facilities informed VA that it did not have any records pertaining to the Veteran.  VA informed the Veteran of its inability to obtain the records.  The Veteran also claimed having received treatment for his knees at the White River Junction VA facility.  VA obtained records from that facility.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

VA has not provided the Veteran with an examination in connection with the claims on appeal.  The Board finds that in both instances, a medical examination was not required.  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans Claims (Court) addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination was necessary, with which the Board has complied.  As to evidence of a current disability, the Board finds that the Veteran has not provided either evidence of a current disability pertaining to the right knee or persistent or recurrent symptoms of a disability.  The post service VA treatment records show the Veteran complaining of right knee pain.  A diagnosis of chondromalacia of the right knee was made based upon an MRI.  However, there is no evidence of left knee complaints or a left knee diagnosis.  Thus, as to the left knee, element (1)-competent evidence of a current disability-has not been met.  Thus, VA was not required to provide the Veteran with an examination for the left knee.

As to the right knee, there is competent evidence of a current disability.  However, where the Board finds that the evidence is lacking is in elements (2) and (3)-establishing an in-service event and establishing that the current disability may be related to the in-service event. The Board will address element (2) first.

The Veteran alleges he injured his knees in service at the same time he sustained a laceration to his face.  However, the service treatment records show treatment only for the laceration.  The Board finds as fact that had the Veteran sustained injuries to his knees at that time, it would have been documented in the service treatment records.  It is not as though the service treatment records are silent for the laceration injury, but rather there is a treatment record related to the injury the Veteran had at that time.  The fact that the knees are not mentioned is evidence against a finding of an in-service knee injury.  It does not make sense that had the Veteran sustained an injury to his knees that the service treatment record would not have addressed that fact.  

Further supporting this finding is the separation examination.  There, clinical evaluation of the lower extremities was normal.  In the notes section of the report, the examiner wrote that the Veteran denied any acute or chronic medical problems and denied any other major operations, illnesses, or injuries.  At that time, it had been three years since the laceration injury.  Had the Veteran's knee or knees been bothering him, the Board finds it would have been documented in the separation examination.  Thus, element (2) is not met as to either knee.

Finally, the first showing of any right knee disability was in 2007-decades after service discharge.  VA obtained VA treatment records from 1988 and 1994 from the White River Junction facility.  None of the records address a right knee disability.  Thus, there is no credible evidence that the current disability may be related to an in-service event.  Because elements (2) and (3) have not been met, the Board need not reach element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, an examination was not necessary to make a decision on the claim for service connection..

Governing Law and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) competent evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Background and Analysis

The Veteran contends that he currently experiences a bilateral knee disability as a result of an injury he sustained during his period of active service in the Coast Guard.  The Veteran contends he injured his knees when a hatch door closed on him, causing a facial laceration and additional injuries to his knees.  

As addressed above, the Veteran's service treatment records are negative for any complaints of, or treatments for any knee injury or disability.  The Board notes that the Veteran's claims of having a hatch fall on him are confirmed in the service treatment records; however, the only documented injury related to this is the aforementioned facial laceration.  See February 12, 1975, service treatment record.  He was seen again four days later to have the sutures on his face removed, and there was no mention of any knee pain at that time.  See February 16, 1975, service treatment record.  As stated above, the Board finds as fact that had the Veteran injured his knees at that time, it would have been documented in the service treatment records, particularly when he was seen two times as a result of the injury.  The separation examination supports this conclusion for the reasons described above

The first post service evidence of any right knee abnormality comes from a May 2007 VA treatment report which shows that the Veteran complained of right knee aches which began four years prior.  The Veteran was afforded an MRI of his right knee in September 2007.  The MRI report revealed that the Veteran had right knee chondromalacia.  There is no evidence of any current treatment or diagnosis for a left knee disability.  

The Veteran testified in a December 2010 videoconference hearing that he injured both his knees in an accident while conducting war games with the Coast Guard.  The Veteran reported that a hatch fell on him cutting his eye and causing injury to both his knees.  The Veteran stated that he was put on light duty for two weeks due to the injury to his knees.  The Veteran's wife also testified that he told her the story of injuring his knees when they met in 1978.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for right knee and left knee disabilities.  

As to the left knee, the Veteran has not submitted any evidence of a current left knee disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Without a currently diagnosed disability, service connection may not be granted.)  

As to the right knee, as stated above, the service treatment records are negative for any complaints or findings referable to treatment for either knee.  Additionally, the first treatment records documenting right knee complaints are from 2007, nearly 30 years following the Veteran's period of active service.  This evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, is evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran himself stated in the May 2007 treatment note that the right knee had begun to cause him pain four to five years prior that that date, which would not have placed the onset of pain during service.  Additionally, the Veteran stated in his videoconference hearing that he did not seek treatment on his knees until at earliest 1987, however, no records of that treatment were available after multiple attempts at retrieving them.  The 1988 treatment records from the White River Junction VA facility does not pertain to the knee(s).  

The Board notes that, the Veteran is competent to give evidence about his observable symptoms and treatment history.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the Veteran did not file a claim of entitlement to service connection for bilateral knee disabilities until nearly 30 years following separation.  The Board finds that if the Veteran's symptoms had been continuous since service, it would be reasonably expected that he would have filed a claim for these disabilities prior to 2007.  Given these considerations, the Veteran's contentions that he suffers from bilateral knee disabilities due to service lack credibility.  Moreover, as noted there is no competent evidence linking any knee disability to service.  Therefore, in the instant case, a continuity of symptomatology is not established by the clinical record or by the Veteran's own statements, and the claim is denied.

Therefore, without the evidence of any knee injury in service, medical evidence of a current left knee disability, or competent and credible evidence that the current right knee disability is due to service, service connection may not be established.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


